

Exhibit 10.11
HAWKINS, INC.
2019 EQUITY INCENTIVE PLAN


Restricted Stock Agreement
Hawkins, Inc. (the “Company”), pursuant to its 2019 Equity Incentive Plan (the
“Plan”), hereby grants an award of Restricted Stock to you, the Director named
below. The terms and conditions of this Award are set forth in this Restricted
Stock Agreement (the “Agreement”), consisting of this cover page, the Terms and
Conditions on the following pages, and in the Plan, a copy of which has been
provided to you. Any capitalized term that is used but not defined in this
Agreement shall have the meaning assigned to it in the Plan as it currently
exists or as it is amended in the future.



Name of Director:Number of Shares Covered:Date of Issuance (Grant Date):Vesting
Schedule pursuant to Section 4:Vesting Date(s)
Number of Restricted Shares that Vest




By signing below or otherwise evidencing your acceptance of this Agreement in a
manner approved by the Company, you agree to all of the terms and conditions
contained in this Agreement and in the Plan document. You acknowledge that you
have received and reviewed these documents and that they set forth the entire
agreement between you and the Company regarding this Award.


DIRECTOR: HAWKINS, INC.




By:
Title:















--------------------------------------------------------------------------------



HAWKINS, INC.
2019 Equity Incentive Plan
Restricted Stock Agreement


Terms and Conditions
1.Grant of Restricted Shares. The Company hereby grants to you, as of the Grant
Date specified on the cover page of this Agreement and subject to the terms and
conditions in this Agreement and the Plan, an Award of the number of Restricted
Shares specified on the cover page of this Agreement. Unless and until these
Restricted Shares vest as provided in Section 4 below, they are subject to the
restrictions specified in Section 3 of this Agreement.
2.Delivery of Restricted Shares. As soon as practicable after the Grant Date,
the Company will cause its transfer agent to either maintain a book entry
account in your name reflecting the issuance of the Restricted Shares, or issue
one or more stock certificates in your name evidencing the Restricted Shares.
Any such stock certificate will be deposited with the Company or its designee,
and bear an appropriate legend referring to the restricted nature of the
Restricted Shares evidenced thereby. Any book-entry that reflects the issuance
of such Restricted Shares will be subject to stop transfer instructions as
provided in Sections 9(b) and 9(c). Your right to receive this Restricted Stock
Award is conditioned upon your execution and delivery to the Company of any
instruments of assignment that may be necessary to permit transfer to the
Company of all or a portion of the Restricted Shares if such Restricted Shares
are forfeited in whole or in part.
3.Applicable Restrictions.
a.Beginning on the Grant Date, you will have all rights and privileges of a
shareholder of the Company with respect to the Restricted Shares except as
follows:
i.None of the Restricted Shares may be sold, transferred, assigned, pledged or
otherwise encumbered, subjected to a levy or attachment or disposed of before
they vest other than a transfer upon your death in accordance with your will or
the laws of descent and distribution, pursuant to a domestic relations order, or
by gift to your “family member” (as defined in General Instruction A.1(a)(5) to
Form S-8 under the Securities Act of 1933).
ii.All or a portion of the Restricted Shares may be forfeited under the
circumstances specified in Section 6.
b.Any attempt to transfer or dispose of any Restricted Shares in a manner
contrary to the transfer restrictions shall be void and of no effect.
c.Any dividends or distributions (other than dividends payable entirely in cash)
payable or distributable with respect to or in exchange for outstanding but
unvested Restricted Shares, including any shares of Company common stock or
other property or securities distributable as the result of any equity
restructuring or other change in corporate capitalization described in Section
12(a) of the Plan, shall be delivered to, retained and held by the Company
subject to the same restrictions, vesting conditions and other terms of this
Agreement to which the underlying unvested Restricted Shares are subject. At the
time the underlying Restricted Shares vest, the Company shall deliver to you
(without interest) the portion of such retained dividends and distributions that
relate to the Restricted Shares that have vested. You agree to execute and
deliver to the Company any instruments of assignment that may be necessary to
permit transfer to the Company of all or any portion of any dividends or
distributions subject to this Section 3(c) that may be forfeited.
4.Vesting of Restricted Shares.
a.Scheduled Vesting. If you remain a Service Provider to the Company (or any
Affiliate) continuously from the Grant Date specified on the cover page of this
Agreement, then the Restricted Shares will vest in the number(s) and on the
date(s) specified in the Vesting Schedule on the cover page of this Agreement.
b.Accelerated Vesting. Notwithstanding Section 4(a), all unvested Restricted
Shares will vest immediately upon (i) the occurrence of a Change in Control or
(ii) the termination of your Service by reason of your death or Disability.
5.Release of Unrestricted Shares. Upon the vesting of Restricted Shares and the
corresponding lapse of the transfer restrictions, and after the Company has
determined that all conditions to the release of unrestricted Shares to you,
including compliance with all applicable legal requirements, have been
satisfied, it shall release to you the unrestricted Shares, as evidenced by
issuance to you of a stock certificate without restrictive legend, by electronic
delivery of such Shares to a brokerage account designated by you, or by an
unrestricted book-entry registration of such Shares with the Company’s transfer
agent.
6.Forfeiture of Restricted Shares. Subject to Section 4(b), if your Service to
the Company or any Affiliate terminates before all of the Restricted Shares have
vested, or if you attempt to transfer Restricted Shares in a manner contrary to
the transfer restrictions, you will immediately forfeit all unvested Restricted
Shares. Any Restricted Shares that are forfeited shall be returned to the
Company for cancellation.
7.83(b) Election. You may make and file with the Internal Revenue Service an
election under Section 83(b) of the Code with respect to the grant of the
Restricted Shares hereunder, electing to include in your gross income as of the
Grant Date the Fair Market Value of the Restricted Shares as of the Grant Date.
You shall promptly provide a copy of such



--------------------------------------------------------------------------------



election to the Company. If you make and file such an election, you shall make
such arrangements in accordance with Section 8 as are satisfactory to the
Committee to provide for the timely payment of all applicable withholding taxes.
8.Withholding Taxes. You recognize that the Company or an Affiliate may be
obligated to withhold federal and state taxes or other taxes upon the vesting of
the Restricted Shares, or, in the event that you elect under Code Section 83(b)
to report the receipt of the Restricted Shares as income in the year of receipt,
upon your receipt of the Restricted Shares. You agree that, at such time, if the
Company or an Affiliate is required to withhold such taxes, then the Company may
defer the release to you of any and all unrestricted Shares until you have made
arrangements acceptable to the Company for payment of all such withholding taxes
in accordance with the provisions of Section 14 of the Plan. If you wish to
satisfy some or all of such withholding tax obligations by delivering Shares you
already own or by having the Company retain a portion of the unrestricted Shares
that would otherwise be released to you, you must notify the Company prior to
vesting of the Restricted Shares. You further acknowledge that the Company has
directed you to seek independent advice regarding the applicable provisions of
the Code, the income tax laws of any municipality, state or foreign country in
which you may reside.
9.Restrictive Legends and Stop-Transfer Orders.
a.Legends. Any certificate or certificates representing the Restricted Shares
will bear the following legend (as well as any legends required by applicable
state and federal corporate and securities laws) noting the existence of the
restrictions set forth in this Agreement:
THE SHARES REPRESENTED BY THIS CERTIFICATE MAY BE TRANSFERRED ONLY IN ACCORDANCE
WITH THE TERMS OF A RESTRICTED STOCK AGREEMENT BETWEEN THE COMPANY AND THE
HOLDER, A COPY OF WHICH IS ON FILE WITH THE SECRETARY OF THE COMPANY.
a.Stop-Transfer Notices. You agree that, in order to ensure compliance with the
restrictions referred to herein, the Company may issue appropriate “stop
transfer” instructions to its transfer agent, if any, and that, if the Company
transfers its own securities, it may make appropriate notations to the same
effect in its own records.
b.Refusal to Transfer. The Company will not be required (i) to transfer on its
books any Shares subject to this Agreement that have been sold or otherwise
transferred in violation of any of the provisions of this Agreement or (ii) to
treat as owner of such Shares or to accord the right to vote or pay dividends to
any purchaser or other transferee to whom the such Shares will have been so
transferred.
10.Governing Plan Document. This Agreement and the Award are subject to all the
provisions of the Plan, and to all interpretations, rules and regulations which
may, from time to time, be adopted and promulgated by the Committee pursuant to
the Plan. If there is any conflict between the provisions of this Agreement and
the Plan, the provisions of the Plan will govern.
11.No Right to Continued Service. This Agreement does not give you a right to
continued Service with the Company or any Affiliate, and the Company or any such
Affiliate may terminate your Service at any time and otherwise deal with you
without regard to the effect it may have upon you under this Agreement.
12.Choice of Law. This Agreement will be interpreted and enforced under the laws
of the state of Minnesota (without regard to its conflicts or choice of law
principles).
13.Binding Effect. This Agreement will be binding in all respects on your heirs,
representatives, successors and assigns, and any successor or assignee of the
Company.
14.Section 409A of the Code. Notwithstanding anything in this Agreement to the
contrary, any payments hereunder that would be subject to an additional or
accelerated tax under Section 409A of the Code will be deferred until the
earliest date that such payments may be made without the imposition of such tax.
15.Electronic Delivery and Acceptance. The Company may deliver any documents
related to this Restricted Stock Award by electronic means and request your
acceptance of this Agreement by electronic means. You hereby consent to receive
all applicable documentation by electronic delivery and to participate in the
Plan through an on-line (and/or voice activated) system established and
maintained by the Company or the Company’s third-party stock plan administrator.
By signing the cover page of this Agreement or otherwise accepting this
Agreement in a manner approved by the Company, you agree to all the terms and
conditions described above and in the Plan.



